PER CURIAM.
This is a proceeding to determine eligibility for certain unemployment benefits. The commissioner of employment services determined that claimant was eligible for the benefits and that the relator’s experience-rating account was chargeable therefor. The essence of the finding of the commissioner was that the claimant was “involuntarily separated from his employment.”
On appeal, both parties agree that the principal question presented is which of two entities was claimant’s employer within the meaning of the Employment Services Law, Minn.St. c. 268. Because this purely factual question has not been decided by the fact-finder, we have decided that this case must be remanded to the commissioner for such a determination, and for whatever conclusion may result once that fact is determined.
Remanded for proceedings consistent with this opinion.